EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rahul Vartak on 10/6/2021.

The application has been amended as follows: 
IN THE ABSTRACT:
	
	In line 1, replace the phrase “predicting response to a cancer therapy” with the phrase “treating cancer”.

	In line 3, replace the phrase “predicting response to” with the phrase “administering”.

IN CLAIM 29:

	In line 2, replace the phrase “gene comprises” with the phrase “gene further comprises”.

CANCEL CLAIM 30

IN CLAIM 31:

	In line 1, replace the phrase “claim 30” with the phrase “claim 23”.




ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The amendments and arguments presented in the papers filed 8/17/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 3/17/2021 listed below have been reconsidered as indicated:
a)	The objection to the drawings are withdrawn in view of the replacement drawings.

b)	The objection to the title is withdrawn in view of the newly submitted title.

c)	The objection to the abstract is withdrawn in view of the above Examiner’s amendment.

c)	The objections to claim 23 are withdrawn in view of the amendments to the claim and the Remarks (p. 6-7).

d)	The rejections of claims 27 and 30 are withdrawn in view of the above Examiner’s amendment.

Claim Interpretation
Claim 23 is drawn to a “method of treating a cancer patient with an EGFR inhibitor”. The term “a method of treating” is defined in the instant specification as “a procedure or course of action that is designed to reduce or eliminate the number of cancer cells in an animal, or to alleviate the symptoms of a cancer” (para. 47). The claim specifies the cancer is a “lung cancer”. The preamble breathes life and meaning 
“detecting the methylation status of the ERBB2 gene from a sample from the patient’s cancer”

The step broadly encompasses using any technology, methodology or process to assay for and detect the methylation status of the ERBB2 gene within a lung cancer sample from a lung cancer patient.


“selecting the cancer patient for the treatment if the methylation status of the ERBB2 gene is detected to be hypomethylation”

The recitation “the treatment” is interpreted as referring to the process of “treating a cancer patient with an EGFR inhibitor”. The step implicitly requires detecting hypomethylation of the ERBB2 gene within the lung cancer sample, because the performance of the step is conditioned on such detection. If hypomethylation is not detected the step is not performed and such an embodiment is outside the scope of the claimed method. Similarly, a method that includes selecting a patient for the treatment but the selecting is not based at least on part on the detection of hypomethylation of the ERBB2 gene in the lung cancer sample is outside the scope of the claimed method. The term “hypomethylation” is interpreted in view of the specification, which states it is when a majority of the possibly methylated CpG sites are unmethylated (para. 56). Thus, “hypomethylation” is detected when over 50% of the CpG sites in the ERBB2 gene are unmethylated, or when less than 50% of the CpG sites in the ERBB2 gene are methylated.

“administering an effective amount of the EGFR inhibitor to the cancer patient”

The scope of EGFR inhibitors to be administered would be understood by the ordinary artisan as known EGFR inhibitors that treat lung cancer in the field. The term “an effective amount” is defined by the instant specification as “amount of the subject compound or combination that will elicit the biological or medical response of a tissue, system, animal or human that is being sought by the researcher, veterinarian, medical doctor or other clinician” (para. 49). The term EGFR inhibitor is defined by the instant specification as “any EGFR kinase inhibitor that is currently known in the art or that will be identified in the future, and includes any chemical entity that, upon administration to a patient, results in inhibition of a biological activity associated with activation of the EGF receptor in the patient, including any of the downstream biological effects otherwise resulting from the binding to EGFR of its natural ligand” (para. 51).



Claim 25 depends from claim 24 and further limits the part of the ERBB2 gene to the enhancer portion of the ERBB2 gene.

Claim 26 depends from claim 24 and further limits the part of the ERBB2 gene to an enhancer and a promoter portion of the ERBB2 gene.

Claim 27 depends from claim 24 and further limits the part of the ERBB2 gene to one comprising a 6 CpG repeat region.

Claim 28 depends from claim 24 and further limits the part of the ERBB2 gene to one that comprises the full length nucleic acid sequence of SEQ ID NO: 1.

Claim 29 depends from claim 27 and further limits the part of the ERBB2 gene to one further comprising SEQ ID NO: 2.

Claim 31 depends from claim 23 and further limit when hypomethylation is detected within the context of the “selecting” step.

Claim 32 depends from claim 23 and further limits the EGFR inhibitor.



Claim 34 depends from claim 23 and further limits the lung cancer to NSCLC, which is understood in the field to be non-small cell lung cancer.

Claim 35 depends from claim 23 and further limits how the detecting of the methylation status is performed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed methods are free of the prior art because the combination of: detecting the methylation status of the ERBB2 gene in a sample of lung cancer from a lung cancer patient; selecting the lung cancer patient for EGFR inhibitor treatment based on hypomethylation of the ERBB2 gene; and administering an effective amount of an EGFR inhibitor to a lung cancer patient is not taught or suggested in the prior art. The relationship between the methylation of the ERBB2 and administering an EGFR inhibitor was not previously known or described.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634